Citation Nr: 0817786	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection (on a 
direct basis) for cervical spine disability with associated 
numbness of the right arm.

2.  Entitlement to service connection for cervical spine 
disability with associated numbness of the right arm as 
secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for disability of the 
ankles, to include as secondary to service-connected lumbar 
spine disability.

4.  Entitlement to an initial evaluation in excess of 20 
percent for herniated nucleus pulposus, lumbosacral spine, 
prior to April 25, 2006.

5.  Entitlement to an initial staged rating in excess of 40 
percent for herniated nucleus pulposus, lumbosacral spine, 
from April 25, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran,  A.G., and J.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in February 2004, December 2004, 
and May 2006.  In November 2007, a hearing was held at the RO 
before the undersigned Veterans Law Judge.

Evidence pertinent to the matters on appeal was associated 
with the claims file subsequent to the September 2006 
supplemental statement of the case.  In March 2008 the 
veteran waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  By a rating decision dated in February 1996, the RO 
denied the veteran's claim of service connection (on a direct 
basis) for a cervical spine disability.

2.  Evidence received subsequent to the February 1996 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection (on a direct 
basis) for cervical spine disability.

3.  Competent medical evidence fails to demonstrate that the 
veteran's cervical spine disability with associated numbness 
of the right arm is etiologically related to, or chronically 
aggravated by, service-connected lumbar spine disability.

4.  Competent medical evidence fails to demonstrate that the 
veteran's disability of the ankles is etiologically related 
to, or chronically aggravated by, service or service-
connected lumbar spine disability.

5.  Prior to April 25, 2006, the veteran's low back 
disability results in limitation of forward flexion to 40 
degrees; incapacitating episodes (as defined by VA) due to 
degenerative disc disease have not been shown.

6.  From April 25, 2006, the veteran's low back disability 
results in limitation of forward flexion to 20 degrees; 
incapacitating episodes (as defined by VA) due to 
degenerative disc disease have not been shown.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision that denied the veteran's 
claim of service connection (on a direct basis) for cervical 
spine disability is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005).

2.  Evidence received since the February 1996 RO decision is 
not new and material, and the veteran's claim of service 
connection for cervical spine disability (on a direct basis) 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

3.  Cervical spine disability with associated numbness of the 
right arm is not proximately due to, or chronically 
aggravated by, service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

4.  A disability of the ankles was not incurred in or 
aggravated by active service, and is not proximately due to, 
or chronically aggravated by, service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2007).

5.  The criteria for an initial rating in excess of 20 
percent for herniated nucleus pulposus, lumbosacral spine, 
prior to April 25, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5242, 5243 (2007).

6.  The criteria for an initial staged rating in excess of 40 
percent for herniated nucleus pulposus, lumbosacral spine, 
from April 25, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The December 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for low 
back disability.  As such, the filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's duties under 38 U.S.C.A. §§  
5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.

The November 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
rating the veteran's low back disability, and the veteran was 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the disability evaluation that the RO had 
assigned.  In addition, a March 2006 letter explained how a 
disability rating is determined by VA for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.

As for the issues of entitlement to service connection for 
cervical spine disability and disability of the ankles, by 
correspondence dated in November 2003, September 2004, 
December 2005, March 2006, and September 2006, the veteran 
was informed of the evidence and information necessary to 
substantiate those claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.  The Board notes that the November 2003 and 
September 2004 letters contain the information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA notice was 
provided to the veteran prior to the initial adjudication.  
Pelegrini.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to decide the appeal.  


Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed, subject to rebuttal, for certain 
chronic diseases if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection (on a 
direct basis) for cervical spine disability with associated 
numbness of the right arm.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in November 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

By a rating decision dated in February 1996, the RO denied 
the veteran's claim of service connection, on a direct basis, 
for a cervical spine disability.  Following receipt of the 
veteran's notice of disagreement, a statement of the case was 
issued in May 1996.  The veteran did not file a timely 
substantive appeal to the February 1996 rating decision or 
May 1996 statement of the case, and the February 1996 RO 
decision became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for cervical spine disability in 
November 2003.  By a decisional letter dated in February 2004 
(and by a rating decision dated in December 2004), the RO 
denied the veteran's application to reopen a claim of service 
connection for cervical spine disability, and the present 
appeal ensued.

The February 1996 RO decision denied service connection for 
cervical spine disability on the basis that there was no 
evidence of neck treatment during service or any continued 
treatment for neck problems since service discharge.

Evidence of record at the time of the February 1996 denial of 
service connection for cervical spine disability included the 
veteran's service medical records.  While the service medical 
records contain complaints and treatment for low back 
disability, the records are absent for complaints or 
treatment of cervical spine disability.  

A private January 1992 MRI of the cervical spine reveals that 
the veteran complained of neck pain.  The impression was 
herniated discs at C6-C7 greater than C5-C6.

The evidence added to the claims file subsequent to the 
February 1996 RO denial does not raise a reasonable 
possibility of substantiating this claim.  The record is 
still absent for any evidence of a cervical spine disability 
during service or of any competent clinical evidence linking 
a cervical spine disability to service.  In short, the Board 
finds that the evidence is not new and material under 38 
C.F.R. § 3.156.  As such, the veteran's claim of entitlement 
to service connection (on a direct basis) for cervical spine 
disability with associated numbness of the right arm is not 
reopened.

II.  Service connection for cervical spine disability with 
associated numbness of the right arm as secondary to service-
connected lumbar spine disability.

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

As noted, service medical records reveal no diagnosis or 
findings related to cervical spine disability.  

Private medical records reveal that the veteran was diagnosed 
with cervical spine disability in 1992.

In December 2004 the veteran was granted service connection 
for lumbar spine disability.

In letters received in March 2005 and April 2006, the 
veteran's private chiropractor (E.S., D.C.) essentially 
stated that there was a thirty percent likelihood that the 
veteran's neck problems could be aggravated by his lower back 
disability.

Following examination of the veteran in January 2006, a VA 
examiner stated that it was less likely as not that the 
veteran's cervical spine disability was related to his 
service-connected lumbar spine disability.

In a statement received in October 2006, a VA physician 
stated that the veteran's neck pain was aggravated by his low 
back pain.

A.  By Causation

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's cervical spine disability is 
causally related to his service-connected low back 
disability.  There is no opinion of record contrary to the 
January 2006 VA examiner's opinion that it was less likely as 
not that the veteran's cervical spine disability was related 
to his service-connected lumbar spine disability.  As such, 
service connection for cervical spine disability with 
associated numbness of the right arm as secondary to service-
connected lumbar spine disability is not warranted.

B.  By Aggravation

The evidence of record does not support a grant of service 
connection for cervical spine disability on the basis that it 
was aggravated by service-connected disability.  While a VA 
physician essentially indicated in October 2006 that the 
veteran's neck pain was aggravated by his low back pain, 
there was no showing that the aggravation was chronic.  
Further, the Board observes that the veteran's private 
chiropractor has indicated that it was only 30 percent likely 
that the veteran's low back disability was aggravating his 
cervical spine disability.  In short, as the preponderance of 
the competent medical evidence does not indicate that the 
veteran's service-connected low back disability chronically 
aggravates his cervical spine disability, service connection 
for cervical spine disability on the basis of aggravation by 
service-connected disability is not warranted.

III.  Service connection for disability of the ankles, to 
include as secondary to service-connected lumbar spine 
disability.

Service medical records reveal no diagnosis or findings 
related to any ankle disability.  The veteran's May 1963 
discharge examination report indicates that the veteran's 
ankle joints were active and equal.  The veteran's feet and 
lower extremities were clinically evaluated as normal.

January 2006 VA X-rays revealed mild degenerative joint 
disease of the ankles.

In letters received in March 2005 and April 2006, the 
veteran's private chiropractor (E.S., D.C.) essentially 
stated that there was a ninety percent likelihood that the 
veteran's ankle pain could be aggravated by his lower back 
disability.

Following examination of the veteran in January 2006, a VA 
examiner stated that it was less likely as not that the 
veteran's ankle disability was related to his service-
connected lumbar spine disability.

In a statement received in October 2006, a VA physician 
stated that the veteran's ankle pain was aggravated by his 
low back pain.

A.  Direct service connection

The evidence of record does not support a grant of service 
connection for disability of the ankles on a direct or 
presumptive basis.  There are no contemporaneous treatment 
records or other documented evidence of any findings or 
treatment for the ankles in service or within one year 
subsequent to service separation, and there is no medical 
opinion causally relating the veteran's ankle disability to 
his military service.  

B.  By Causation

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's ankle disability is causally 
related to his service-connected low back disability.  There 
is no opinion of record contrary to the January 2006 VA 
examiner's opinion that it was less likely as not that the 
veteran's ankle disability was related to his service-
connected lumbar spine disability.

C.  By Aggravation

The evidence of record does not support a grant of service 
connection for ankle disability on the basis that it was 
aggravated by service-connected disability.  While a VA 
physician essentially indicated in October 2006 that the 
veteran's ankle pain was aggravated by his low back pain, 
there was no showing that the aggravation was chronic or 
actually resulted in any additional disability.  In the same 
manner, while the veteran's private chiropractor has 
indicated that the pain in the veteran's ankles was likely 
(90 percent likelihood) associated with his lower back pain, 
the private chiropractor appeared to indicate that the 
relationship was neurological (and ankle-related neurological 
disability has not been noted), and did not identify any 
additional ankle disability (other than pain).  In short, as 
the competent medical evidence does not indicate that the 
veteran's service-connected low back disability chronically 
aggravates his ankle disability, service connection for 
disability of the ankles on the basis of aggravation by 
service-connected disability is not warranted.

Conclusion to service connection claims

The Board does not doubt the sincerity of the veteran's 
opinion regarding these issues.  A layperson, however, is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  Lumbar spine

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.


Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

On November 3, 2003, VA received the veteran's application to 
reopen a claim of service connection for low back disability.  
A December 2004 rating decision granted service connection 
for lumbar spine disability and assigned a rating of 20 
percent, effective November 3, 2003.  A September 2006 rating 
decision increased the rating for lumbar spine disability to 
40 percent, effective April 25, 2006.

The veteran's low back disability is characterized as 
herniated nucleus pulposus, lumbosacral spine.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.

Consideration must also been given as to whether a higher 
disability evaluation could be assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5243, intervertebral disc syndrome, 
which states that intervertebral disc syndrome may also be 
evaluated based on the total duration of incapacitating 
episodes over the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.

A.  Entitlement to an initial evaluation in excess of 20 
percent for herniated nucleus pulposus, lumbosacral spine, 
prior to April 25, 2006.

Range of motion findings of record for the low back prior to 
April 25, 2006 include forward flexion of 40 degrees 
(November 2004 and January 2006 VA examinations).  As the 
veteran's thoracolumbar range of motion has tended not to be 
limited to 30 degrees or less, an initial evaluation greater 
than 20 percent prior to April 25, 2006, is not warranted 
under Diagnostic Code 5237.

The Board also finds that the medical evidence does not 
reflect that the objective evidence of pain, fatigue, and 
weakness are productive of functional impairment greater than 
that contemplated by the 20 percent rating.  In this regard, 
the Board notes that while the veteran's low back pain has 
been found to increase with repetitive activities, the 
January 2006 VA examiner noted that there was no fatigue, 
weakness, or lack of endurance following repetitive use.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

Nothing in the November 2004 and January 2006 VA examinations 
show intervertebral disc syndrome manifested by 
incapacitating episodes of a total duration of at least 4 
weeks, the criteria for a 40 percent evaluation under 
Diagnostic Code 5243.

In short, an initial evaluation in excess of 20 percent for 
herniated nucleus pulposus, lumbosacral spine, prior to April 
25, 2006, is not warranted.

B.  Entitlement to an initial staged rating in excess of 40 
percent for herniated nucleus pulposus, lumbosacral spine, 
from April 25, 2006.

At his November 2007 Board hearing, the veteran testified 
(Hearing transcript (Tr.), pages 7-8) that his back pain 
would force him, at least once a month, to lie down in bed 
for at least half a day (sometimes for 3-4 days); there was 
no indication that any bed rest was the result of a 
physician's order.  In short, the record, including the April 
2006 VA examination, does not show intervertebral disc 
syndrome manifested by incapacitating episodes (as defined by 
VA) of a total duration of at least six weeks, the criteria 
for a 60 percent evaluation under Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
there is no medical evidence diagnosing ankylosis of the 
veteran's lumbar spine, and there are none of the above 
symptoms indicative of unfavorable ankylosis.  In fact, in 
April 2006 the veteran had forward flexion to 20 degrees.  
Therefore, the criteria for a 100 or 50 percent rating are 
not met.

The Board also finds that the medical evidence does not 
reflect that the objective evidence of pain, fatigue, and 
weakness are productive of functional impairment greater than 
that contemplated by the 40 percent rating.  Indeed, the 
April 2006 VA examiner indicated that there was little 
functional limitation due to low back pain.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  The Board notes that neurological 
examination in April 2006 of the lower extremities revealed 
motor function and sensory function within normal limits.  
The April 2006 VA examiner specifically noted that there were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  In short, the Board finds 
that no additional or higher rating is warranted in this case 
under Note (1) to the General Rating Formula for Disabilities 
of the Spine.

In conclusion, an initial staged rating in excess of 40 
percent for lumbar spine disability from April 25, 2006 is 
not warranted.  As the preponderance of the evidence is 
against the increased rating claims, the benefit of the doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's low back disability has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability has 
resulted in marked interference with employment.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeal to reopen a claim of entitlement to service 
connection (on a direct basis) for cervical spine disability 
with associated numbness of the right arm is denied.

Service connection for cervical spine disability with 
associated numbness of the right arm as secondary to service-
connected lumbar spine disability is denied.

Service connection for disability of the ankles, to include 
as secondary to service-connected lumbar spine disability is 
denied.

An initial evaluation in excess of 20 percent for herniated 
nucleus pulposus, lumbosacral spine, prior to April 25, 2006, 
is denied.

An initial staged rating in excess of 40 percent for 
herniated nucleus pulposus, lumbosacral spine, from April 25, 
2006, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


